Citation Nr: 0206095	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  97-20 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel





INTRODUCTION

The veteran had active service from July 9, 1976 to July 31, 
1994.  

The claims file contains a report of a rating decision in 
October 1994 wherein entitlement to service connection was 
granted for bilateral knee patellofemoral syndrome effective 
from August 1, 1994, the day following separation from active 
service.

The current appeal arose from a March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The RO assigned a 10 percent evaluation respectively for 
patellofemoral pain syndrome of the right knee and 
patellofemoral pain syndrome of left knee, effective August 
1, 1994.  

This case has been forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.  


FINDINGS OF FACT

1.  Patellofemoral pain syndrome of the right knee is not 
productive of limitation of motion, subluxation, lateral 
instability, or additional functional loss due to pain or 
other pathology.

2.  Patellofemoral pain syndrome of the left knee is not 
productive of limitation of motion, subluxation, lateral 
instability, or additional functional loss due to pain or 
other pathology.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral pain syndrome of the right knee have not 
been met.  38 U.S.C.A. §§  1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral pain syndrome of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses a confirmed 
diagnosis for patellofemoral pain syndrome, both knees.  

Associated with the claims folder are VA clinical records 
dated from October 1994 to June 1995.  These records show 
that the veteran was seen with complaints of bilateral knee 
pain, swelling, locking, and giving way.  The objective 
evidence revealed joint line tenderness.  There was no 
evidence of swelling, locking, or giving way.  

The veteran was accorded a VA Persian Gulf examination in 
February 1997.  He reported swelling of the knees after 
standing, running, or jumping.  On examination of the 
extremities there was no cyanosis, clubbing, or edema 
present.  There was crepitus of the knees.  

The veteran was accorded a VA general medical examination in 
April 1997.  He reported soreness and stiffness in the knees.  
On examination the knees were of normal configuration.  Each 
knee measured 37 centimeters across the patella.  

There was no effusion of either knee joint.  Internal and 
external ligaments were intact.  There was mild tenderness on 
palpation of the right knee joint.  Flexion and extension in 
both joints were within normal limits.  The knee reflexes 
were equal and normal bilaterally.  X-rays of the knees were 
normal.  

The examiner stated that there was no pain visibly exhibited 
on movement of the joint, but there was slight difficulty in 
movement of the right knee.  There was no muscle atrophy 
attributable to any service-connected disability or any event 
following service.  There was no evidence of disuse of 
functional impairment due to pain attributed to any service-
connected disability.  The diagnosis was patellofemoral 
syndrome, both knees.  

The veteran was accorded a VA special orthopedic examination 
in July 1997.  He reported that he experienced pain daily.  
He had difficulty running and climbing stairs.  He needed a 
banister to climb or descend stairs.  On examination both 
knees showed normal configuration.  There was no swelling or 
effusion.  There was no lateral instability or insufficiency 
of the anterior cruciate ligament.  There was patellar and 
retropatellar tenderness on both sides.  X-rays of the knees 
were within normal limits.  The diagnosis was chondromalacia 
patellae, bilateral.  

The examiner opined that the veteran could not engage in long 
standing or walking because of his knee problem.  There was 
no visible muscle atrophy of any body area indicating long 
standing functional impairment.  He stated that the veteran 
could not be engaged in work that required long standing or 
walking due to his knee problems.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a determination with regard to both 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" pr the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. The joints should be tested 
for pain on both active and passive motion, in weight-bearing 
and nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Traumatic arthritis, confirmed by X-rays, is rated as 
degenerative arthritis under Diagnostic Code 5010. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001). Degenerative arthritis 
established by X-ray findings may be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Read together, Diagnostic Code 5010 and 38 C.F.R. § 4.59 thus 
state that painful motion of a major joint or groups caused 
by traumatic arthritis, where arthritis is established by x-
ray, is deemed to be limited motion and entitled to a minimum 
10 percent rating per joint, combined under Diagnostic Code 
5010, even though there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); 
VAOPGCPREC 9-98 (holding that a separate rating for arthritis 
could be based on x-ray findings and painful motion under 
38 C.F.R. § 4.59).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 (5010) and 5257.  VAOPGCPREC 23-97.  However, when a 
knee disorder is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97.  Precedent opinions of the General Counsel are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 
20 percent is assignable under Diagnostic Code 5258.  When 
there is cartilage, semilunar, removal of, symptomatic, 10 
percent is assignable under Diagnostic Code 5259 (2001).

Under Diagnostic Code 5260, when there is limitation of 
flexion to 15 degrees, 30 percent is warranted.  When flexion 
is limited to 30 degrees, 20 percent is warranted.  When 
flexion is limited to 45 degrees, 10 percent is warranted.  
When flexion is limited to 60 degrees, zero percent is 
warranted.

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted. When extension of the knee is limited to 15 
degrees, 20 percent is warranted. When extension is limited 
to 10 degrees, 10 percent is warranted.  When extension is 
limited to 5 degrees, zero percent is warranted.

Full range of motion of the knee is present when there is 
flexion to 140 degrees and extension of 0 degrees.  38 C.F.R. 
§ 4.71, Plate II (2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord, justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.


Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id.



The RO informed the veteran of the evidence needed to support 
his claims via the rating decision, and statement and 
supplemental statements of the case and associated 
correspondence issued since he filed his claims.  The above 
documentation in the aggregate has informed the veteran of 
the rationale for the denial of his claims.  

In connection with the veteran's claims for increased 
evaluations the RO acquired a substantial quantity of 
clinical documentation.  Overall, the evidentiary record 
includes the service medical records and additional post 
service medical records.  The veteran has been afforded the 
veteran the benefit of multiple medical examinations which 
included evaluations of his knees.  There is no need for 
further medical examination as the most recent medical 
documentation of record is negative for any worsening of the 
bilateral knee disabilities at issue, nor has there been 
allegation of such.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law without their first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
the case to the RO for adjudication of his claims for 
increased compensation benefits under the new law would only 
serve to further delay resolution of his claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns now to an evaluation of the veteran's claims 
on the merits.


Increased Evaluation: Right Knee

The veteran's service-connected patellofemoral pain syndrome 
of the right knee has been rated by analogy to arthritis due 
to trauma under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  It 
is noted that a minimum compensable rating of 10 percent is 
assignable for a joint which is impacted by painful or 
limited motion when there is arthritic change.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (5010).  

As reported earlier, radiographic studies of both knees are 
negative for arthritis and the knees on x-ray have been 
reported as normal.  The 10 percent evaluation contemplates 
impairment due to pain.

Dislocated semilunar cartilage with frequent episodes of 
"locking, pain and effusion into the joint" have not been 
shown to be reflective of the service-connected 
patellofemoral pain syndrome of the right knee; accordingly, 
an increased evaluation of 20 percent is not warranted under 
Diagnostic Code 5258.

In order to warrant a 20 percent evaluation under diagnostic 
code 5260, right knee flexion would have to be limited to 30 
degrees.  The April 1997 general medical examination 
disclosed right knee flexion to 140 degrees.  The more recent 
July 1997 special orthopedic examination of the knees was 
negative for any limitation of motion of the right knee.  
Accordingly, an increased evaluation under this Code is not 
warranted.

In order to warrant a 20 percent evaluation under Diagnostic 
Code 5261, right knee extension would have to be limited to 
15 degrees.  The April 1997 general examination disclosed 
right knee extension to 0 degrees; in other words, normal.  
The more recent July 1997 VA special orthopedic examination 
was negative for any limitation of motion of the right knee.  
Accordingly, a grant of entitlement to an increased 
evaluation under Diagnostic Code 5261 is not warranted.





The veteran's service-connected right knee disability is not 
characterized by malunion of the tibia or fibula with 
moderate knee or ankle disability, thereby precluding 
assignment of an increased evaluation of 20 percent under 
Diagnostic Code 5262.

There is no evidence of any subluxation or instability, thus 
multiple ratings for instability under diagnostic code 5257 
and arthritis cannot be considered.  Additionally, the Board 
notes that radiographic studies of the right knee have been 
reported as normal.

With respect functional loss due to pain, the VA examinations 
of records are devoid of any clinical objective pathology 
reflective of painful motion, edema, effusion, instability, 
weakness, heat, or guarding.  There has been no evidence of 
incoordination, fatigability, adhesions, defective 
innervation, deformity, etc.,.  To reiterate, radiographic 
studies of the right knee are negative for arthritis.  The 
Board finds no basis upon which to predicate a grant of 
entitlement to an increased evaluation with application of 
the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59.

Moreover, the record lacks confirmation of adequate pathology 
related to service-connected patellofemoral pain syndrome of 
the right knee either meeting or more nearly approximating 
the criteria for a rating in excess of 10 percent. 

As the Board noted earlier, while the current appeal does not 
derive from an initial grant of service connection for the 
right knee disability, the RO nevertheless granted 
entitlement to an increased compensable evaluation for the 
right knee disability effective the grant of entitlement to 
service connection.  In view of the denial of entitlement to 
an increased evaluation, the Board finds no basis upon which 
to consider assignment of staged ratings.  See Fenderson, 
supra.


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for right knee patellofemoral 
pain syndrome.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Increased Evaluation: Left Knee 

The veteran's service-connected patellofemoral pain syndrome 
of the left knee has been rated by analogy to arthritis due 
to trauma under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  It 
is noted that a minimum compensable rating of 10 percent is 
assignable for a joint which is impacted by painful or 
limited motion when there is arthritic change.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (5010).  As reported earlier, 
radiographic studies of both knees are negative for arthritis 
and the knees on x-ray have been reported as normal.  The 10 
percent evaluation contemplates impairment related to pain.

A further review of the left knee medical evidence, as shown 
above, reveals no ankylosis, no recurrent subluxation, 
lateral instability or "other impairment," no dislocated 
cartilage, no impairment of the tibia or fibula, and no genu 
recurvatum.

Current range of motion of the left knee has been found to be 
0 degrees extension and 140 degrees flexion, which, as shown 
above, is normal.  Thus, a rating in excess of 10 percent is 
not warranted under either Diagnostic Code 5260 or Diagnostic 
Code 5261.

The veteran's service-connected left knee disability is not 
characterized by malunion of the tibia or fibula with 
moderate knee or ankle disability, thereby precluding 
assignment of an increased evaluation of 20 percent under 
Diagnostic Code 5262.

There is no evidence of any subluxation or instability, thus 
multiple ratings for instability under diagnostic code 5257 
and arthritis cannot be considered.  Additionally, the Board 
notes that radiographic studies of the left knee have been 
reported as normal.

With regard to functional impairment due to pain, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movements smoothly, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing, 
either during exacerbations or during flare-ups, the evidence 
shown above simply does not show objective evidence of these 
symptoms.  Accordingly, assignment of an increased evaluation 
with application of the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59, referable to functional loss due to pain.

Accordingly, the preponderance of the evidence is against the 
claim of entitlement to a rating in excess of 10 percent for 
the veteran's service-connected patellofemoral pain syndrome 
of the left knee. 

As the Board noted earlier, while the current appeal does not 
derive from an initial grant of service connection for the 
right knee disability, the RO nevertheless granted 
entitlement to an increased compensable evaluation for the 
left knee disability effective the grant of entitlement to 
service connection.  In view of the denial of entitlement to 
an increased evaluation, the Board finds no basis upon which 
to consider assignment of staged ratings.  See Fenderson, 
supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for left knee patellofemoral 
pain syndrome.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).





Additional Consideration

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have the jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2001) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular evaluation, and obviously 
considered them, but did not grant entitlement to an 
increased evaluation for either knee on this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  The Board cannot 
conclude that the disability picture with respect to the 
bilateral knee disabilities is so unusual or exceptional, 
with such related factors as frequent hospitalization or 
marked interference with employment, as to render impractical 
the application of the regular schedular standards.  

The Board notes that the 1997 VA examiner noted that the 
veteran could not be engaged in work that required long 
standing or walking due to his knees.  Such opinion merely 
suggests that the veteran will encounter some difficulty on a 
job requiring long standing or walking.  

Notwithstanding, the Board finds that this evidentiary 
finding does not present an extraordinary or exceptional 
disability from the service connected bilateral knee 
disabilities, beyond that contemplated by the rating 
schedule, such as frequent periods of hospitalization or 
marked interference with employment due to the service 
connected bilateral knee disabilities.  The 10 percent 
disability evaluations currently in effect compensate the 
veteran for the demonstrated level of impairment produced by 
his bilateral right knee disabilities.  In this regard, there 
exists no basis upon which to predicate referral of the case 
to the Under Secretary or the Director for consideration of 
assignment of extraschedular evaluation.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee is denied.  

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the left knee is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

